DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 07/01/2021.
Response to arguments
The previous claims objection to claims 19-21 withdrawn responding to the amendments to claims 19-21.
Claims 13, 19, 20 and 21 have been amended. Claims 1-12 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 13-21 are allowed. 
Allowable Subject Matter
Claims 13-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Binder et al. (U.S 2013/0201316), discloses an in-vehicle communication device that performs a relay process such as internet and an address managing unit that generates the correspondence information. 
Oizumi (U.S 2014/0016003), from the same or similar fields of endeavor, disclose the relay communication module 18 is able to identify the InterServer, and after performing user authentication (step S2), the relay communication module is able to establish a tunneling session and perform communication using the MAC address and IP address for the application that are received from the InterServer (see Oizumi, at least paragraph [0052]-[0053]).

However, none of Binder, Oizumi, Cho and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to the address managing unit maintains the correspondence relation of the functional unit in the correspondence information when the authentication process for the newly registered functional unit is successfully performed, and deletes the correspondence relation of the functional unit from the correspondence information when the authentication process for the newly registered functional unit is not successfully performed and relating to a communication unit that performs the relay process using correspondence information indicating a correspondence relation between an IP address and a MAC address of one or more functional units; and an address managing unit that generates the correspondence information, wherein the address managing unit registers a correspondence relation between a transmission source IP address and a transmission source MAC address included in a data field of a frame of a layer 2 received from the functional unit via the communication unit in the correspondence information, and the address managing unit does not register the correspondence relation in the correspondence information or deletes the correspondence relation from the correspondence information when the transmission source MAC address does not coincide with a transmission source MAC address included in a header of the frame and relating to a communication unit that performs the relay process using correspondence information indicating a correspondence relation between an IP address and a MAC address of one or more functional units; an address managing unit that generates the correspondence information; and an authenticating unit that performs an authentication process for the functional unit, wherein the authenticating unit performs the authentication process for the functional unit in which an IP address and a MAC address are newly registered in the correspondence information by the address managing unit, and the address managing unit does not permit rewriting of the newly registered correspondence relation until a predetermined condition is satisfied after the authentication process for the newly registered functional unit is successfully performed  as recited in the context of claims 13, 17, 18, 19, 20 and 21. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 14-16 depend from claim 13 are allowed since they depend from allowable claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/24/2021